Name: 85/21/EEC: Commission Decision of 5 December 1984 approving an amendment to the programme for the development of a system of agricultural advisory services in Greece pursuant to Council Regulation (EEC) No 2966/83 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  agricultural structures and production
 Date Published: 1985-01-16

 Avis juridique important|31985D002185/21/EEC: Commission Decision of 5 December 1984 approving an amendment to the programme for the development of a system of agricultural advisory services in Greece pursuant to Council Regulation (EEC) No 2966/83 (Only the Greek text is authentic) Official Journal L 013 , 16/01/1985 P. 0019 - 0019*****COMMISSION DECISION of 5 December 1984 approving an amendment to the programme for the development of a system of agricultural advisory services in Greece pursuant to Council Regulation (EEC) No 2966/83 (Only the Greek text is authentic) (85/21/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2966/83 of 19 October 1983 on the development of agricultural advisory services in Greece (1), as last amended by Regulation (EEC) No 1301/84 (2), and in particular Article 3 (4) thereof, Whereas on 11 October 1984 the Greek Government forwarded an amendment to the programme for the development of a system of agricultural advisory services in Greece which was approved by Commission Decision 84/40/EEC of 13 January 1984 (3), in respect of the measures whose implementation is planned for 1984; Whereas the proposed amendment is in keeping with the objectives and requirements of Regulation (EEC) No 2966/83 in that it allows the measures required for the development of agricultural advisory services to be implemented in 1984 and 1985; Whereas Regulation (EEC) No 1301/84 extends the period allowed for implementing the common measure to two years; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The amendment to the programme for the development of a system of agricultural advisory services in Greece which was forwarded by the Greek Government on 11 October 1984 is hereby approved. 2. The approval of the programme referred to in the preceding paragraph is hereby extended to those measures whose implementation is planned for 1985. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 5 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 293, 25. 10. 1983, p. 1. (2) OJ No L 125, 12. 5. 1984, p. 5. (3) OJ No L 23, 28. 1. 1984, p. 41.